In re Davis, Thomas E.; — Plaintiff(s); applying for writ of certiorari and/or review; Parish of Calcasieu, 14th Judicial District Court, Div. “E”, No. 85-4735; to the Court of Appeal, Third Circuit, No. CA93-0738.
Granted. Judgment of the Court of Appeal is vacated insofar as it determined the law in effect at the time the injury developed (December 30, 1983) governed, rather than the law in effect at the time of the accident (April 5, 1982). See Nelson v. Roadway Express, Inc., 588 So.2d 350 (La.1991); Leon v. Crowell & Spencer Lumber Co., 151 La. 932, 92 So. 389 (1922). Case remanded to the Court of Appeal to consider plaintiffs *1181disability based on the law in effect at the time of the accident.
DENNIS, J., not on panel.